FRICK, J.
While I fully concur with my associate, Mr. Justice WEBER, I, nevertheless, desire to make a further observation respecting the principal contention of appellant.
Appellant insists that it should be held as a matter of law that the plaintiff was guilty of negligence for the alleged reason that at the time of the accident he was using the street in question in violation of our statute by traveling thereon on the south side of the center in going west. The evidence shows that the street in question was not paved, nor was it graded or traveled throughout its entire width. While our statute requires all persons operating a vehicle on a street or roadway when approaching others going in the opposite direction to turn to the right, yet it does not require that such person pass to the right of the center of the street or highway, but all that the statute requires is that he “turn to the right so as to give one-half of the traveled roadway.” (Italics mine.) The roadway or street may, therefore, be seventy-five or 100 feet wide, while the traveled portion may only be sixteen or twenty feet wide, more or less, and may be entirely on one side of the center of the street or highway. A traveler would thus not violate the statute because he happened to be on the left-hand side going north or west, provided he was on the “traveled roadway” and turned to the right “so as to give one-half” thereof to his fellow traveler. While it may be that the plaintiff was using the south side of the center of the street, yet the evidence is to the effect that he was within the traveled roadway; that is, he traveled where the public, at the place in question, generally travels in passing over the street. If, however, he was farther south than was usual, it may have been because the Ford automobile which was then passing eastward on the crossing was in his way. Whether he was or was not too far south, therefore, was clearly a question for the jury, and not one of law for the court, as contended for by appellant. Moreover, the accident was on a crossing, and the plaintiff had a right to turn from a northerly to a westerly course on the crossing, provided he exercised ordi*37nary care in doing so. Whether he exercised snch care was a question of fact for the jury. There is no merit, therefore, in the contention that plaintiff was guilty of negligence as a matter of law. Nor is there any cause for complaint respecting the court’s instructions.